Appeal by the employer and its insurance carrier from decisions of the Workmen’s Compensation Board, filed April 20, 1972 and December 20, 1972, which found that the claimant suffered the occupational disease of bronchial asthma with resultant disability by reason of his exposure in his work activities to oil, flour and dust. Claimant, age 59, was employed as a porter for Zampieri Bros., a bakery, from 1960 to 1968. His basic duties involved cleaning, sweeping, and generally keeping the premises in order. He filed a claim for compensation on November 26, 1968 for disability resulting from a chest condition caused by his constantly coming in contact with flour and flour dust in the course of his work. The only issue presented on this appeal is whether or not there is substantial evidence in the record to support the board’s finding that claimant is suffering from an occupational disease. We find that the board’s decisions are supported by the record. While appellants might well point to segments of the testimony of many of the witnesses which would not support the board’s ultimate finding, it must' be remembered that the board is not bound to accept in toto the testimony of any witness, but can adopt such conclusions as it deems are supported by the record (Matter of Zaepfel v. Du Pont die Nemours S Co., 284 App. Div. 693, affd. 309 N. Y. 962). The fact remains that there is substantial support for each of the board’s findings. Decisions affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.